Case 1:20-cv-05350-UA Document1 Filed 07/07/20 Page 1 of 3

IN THE UNITED STATES DISRTICT COURT
FOR THE SOUTHERN DISTRICT OF NEW YORK

DAMOND J. ROKER, SR.
aka D.J. ROKER,

Plaintiff,
Case #:

 

TWENTIETH CENTURY FOX;
FOX BROADCASTING COMPANY/
FOX TELEVISION STATIONS, INC., d/b/a

WHBQ-TV, Fox Channel 13 (Memphis);
COX MEDIA GROUP, INC., d/b/a WHBQ-TV, Fox 13;
Kim Guthrie; Brett Fennell. (“Collectively FOX Corp.”)

Defendants.

 

MOTION TO COMPEL ARBITRATION

 

COMES NOW, the Defendant, DAMOND J. ROKER, SR. a.k.a. DJ. ROKER,
Plaintiff in the above-captioned action, hereby Motions this Honorable Court to
Compel Arbitration, pursuant to the Roker-FOX settlement agreement (“Settlement
Agreement”), entered into by and between the parties in January 2004, to settle a claim

for racial- discrimination during the course of his employ with the defendant, FOX Corp.

In support of his Motion to Compel Arbitration, the Plaintiff alleges as follows:

1. That between 2002 and 2004, the Plaintiff, Damond J. Roker a.k.a. D.J. Roker,

was employed as a broadcast photo-journalist in the television news division of
FOX BROADCASTING COMPANY/ Fox Television Stations, Inc., and was
assigned to the WHBQ-TY, Fox Channel 13 station in Memphis, TN; a wholly-
owned and operated Fox Television Station (“FOX O&O”).

1 of 2

Nec EIWe |)
NY

   

su 07 2020 LL
‘ \
Case 1:20-cv-05350-UA Document1 Filed 07/07/20 Page 2 of 3

That on or about August 13, 2003, the Plaintiff filed a Civil Rights Complaint
against FOX with the Memphis Office of the Equal Employment Opportunity
Commission (EEOC), alleging discrimination and failure to promote on the basis

of his race.

That on or about January 2004, Roker and FOX reached a settlement agreement
during Mediation phase with the EEOC, and the parties entered into an out of
court settlement that included a Confidentiality Agreement, Non-Disparagement

Agreement and a Non-Disclosure Agreement.

That the Plaintiff, Damond J. Roker a.k.a. DJ. Roker, alleges a violation of the
non-disparagement clause of the settlement agreement by the Defendant, Fox
Corp., against the Plaintiff, Roker, for action atising from a series of news reports
and online news articles that were/are categorically false,defamatory, and gives an

objectionably false impression of the plaintiff's prior domestic assault arrest.

The Plaintiff alleges that this Honorable Court has jurisdiction, as the Settlement
Agreement requires that all questions with respect to the construction of its
provisions, and the rights and liabilities of the parties thereto, be governed by and

construed in accordance with the laws of the State of New York.

WHEREFORE, PREMISES CONSIDERED, and for the foregoing reasons,
the Plaintiff prays that his Motion to Compel Arbitration be GRANTED.

IT IS SO PRAYED.

 

 

c/o N.W.C.X. (600497)
960 State Route 212
Tiptonville, TN 38079

2 of 2
 

 

plelipdoag Hf

 

            

SIN SPMIN SUSY SLY ¥ PETTY ¥
TIE -LOQOTAN S210, WAN | ZW IW93T

   

 

Page 3 of 3

é

6LO8E NL ‘aiAuoydt
ZEZ BNO 83E4$ O96
L6v009# ‘XY AN: 7

“us "MANOY ‘TANOWVG.

_SieI09 BUI 10} aigisuodsey..

5 od SEAMED 3 CBE Op
Dayedsui HOUIBU Sey won ALY

oo, ERE UH

 

Case 1:20-cv-05350-UA Document 1 -Filed 07/07/20
